Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 09/29/2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “A method for time domain resource allocation on PDCCH”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the acronym “N” without a corresponding meaning to the letter. The claim identifies the limitations of the letter being a positive integer less than or equal to 16 but does not specifically indicate the corresponding meaning of the “N”. Examiner the number of SLIVs being a positive integer that is less than or equal to 16”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Seo et al. Publication No. (US 2014/0301359 A1).

Regarding claim 1, Seo teaches a method performed by a communications apparatus, comprising: 
receiving first indication information from a network device (base station FIG.9), wherein the first indication information indicates a reference position for a starting symbol of a data channel (receiving position information informing of starting positions of data channels in a plurality of subframes [0009-11], The UE receives a Control Format indication (CFI) through an RRC message S181-FIG.9); 
receiving a physical downlink control channel (PDCCH) from the network device, the PDCCH comprising scheduling information of the data channel (receiving a control channel from a first downlink subframe [0009-11] the UE receives a control channel, the control channel can be the PDCCH, and the PDCCH can include scheduling information about one or two or more PDSCHs with respect to the plurality of subframe sections [the CFI for PDSCHs or (CFID)] as shown in FIG. 8 [0144] FIG.9); and 
receiving the data channel from the network device based on the first indication start information and the PDCCH, or sending the data channel to the network device based on the first indication information and the PDCCH (receiving at least one data channel scheduled by the control channel from the plurality of downlink subframes, where starting positions of data channels are determined on the basis of the position information [0009-11]  a data channel from a subframe n+m can be a subframe within the plurality of subframes, the data channel can be a PDSCH [0146-149] FIG.9).
 
Regarding claim 2, Seo teaches the method according to claim 1, wherein the reference position is a slot boundary or a starting symbol of the PDCCH (The CFID can directly specify a starting OFDM symbol of the PDSCH. Or the starting position of the PDSCH region can be known indirectly as the number of OFDM symbols in the PDCCH region is informed [0139-141] as shown in FIG.8).  

Regarding claim 3, Seo teaches the method according to claim 1, wherein the first indication information is associated with a format of downlink control information (scheduling different DCI formats [0043-44] FIG.3).  

Regarding claim 4, Seo teaches the method according to claim 1, further comprising: receiving higher layer signaling from the network device, wherein the higher layer signaling comprises at least one group of information, and the at least one group of information comprises a first group of information comprising an index of the starting symbol of the data channel and a quantity of symbols occupied by the data channel (The base station can inform about the starting position of a scheduled PDSCH by informing about the corresponding CFID through a higher layer signal such as an RRC message [0141-143] FIG.9).  

Regarding claim 7, Seo teaches the method according to claim 1, wherein the first indication information is comprised in higher layer signaling (the position information is received by a higher layer signal [0141-143] FIG.9).  

Regarding claims 8-11, 14-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4 and 7, respectively, where the difference used is the limitations were presented from an “apparatus” side with a memory and one or more processors (Seo: FIG.10) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. Publication No. (US 2014/0301359 A1) in view of CHATTERJEE et al. Publication No. (US 2019/0149365 A1).

Regarding claim 5, Seo teaches the method according to claim 1, but does not teach further comprising: receiving higher layer signaling from the network device, wherein the higher layer signaling configures a first time domain resource set, the first time domain resource set HW 85766425US07-61-comprises N start and length indicator values (SLIVs), each SLIV corresponds to one index, and N is a positive integer that is less than or equal to 16 (CHATTERJEE: the UE 101 is scheduled to receive PDSCH by a DCI (e.g., DCI format 1_0, DCI format 1_1, or a new DCI format), a time domain resource assignment field value m of the DCI provides a row index m+1 to an allocation table [0034-36] where n is the slot with the scheduling DCI, K.sub.2 is based on the numerology of PUSCH, and PUSCH and PDCCH are the subcarrier spacing configurations for PUSCH and PDCCH, respectively. The starting symbol S relative to the start of the slot, and the number of consecutive symbols L counting from the symbol S allocated for the PUSCH are determined from the start and length indicator SLIV of the indexed row [0042-45]).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Seo by the teaching of CHATTERJEE to have a time domain resource set in order to indicate the starting symbol and lengths, and separately signal the K.sub.0, K.sub.2 and PDSCH/PUSCH mapping types (CHATTERJEE: [0063-65]). 

Regarding claim 6, Seo teaches the method according to claim 5, but does not teach wherein the PDCCH comprises time domain resource indication information, the time domain resource indication information comprising an index corresponding to a SLIV of the N SLIVs, and the SLIV indicating an index of the starting symbol of the data channel and a quantity of symbols occupied by the data channel (CHATTERJEE: the UE 101 is scheduled to receive PDSCH by a DCI (e.g., DCI format 1_0, DCI format 1_1, or a new DCI format), a time domain resource assignment field value m of the DCI provides a row index m+1 to an allocation table [0034-36] where n is the slot with the scheduling DCI, K.sub.2 is based on the numerology of PUSCH, and PUSCH and μ.sub.PDCCH are the subcarrier spacing configurations for PUSCH and PDCCH, respectively. The starting symbol S relative to the start of the slot, and the number of consecutive symbols L counting from the symbol S allocated for the PUSCH are determined from the start and length indicator SLIV of the indexed row [0042-45]).  
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Seo by the teaching of CHATTERJEE to have a time domain resource set in order to indicate the starting symbol and lengths, and separately signal the K.sub.0, K.sub.2 and PDSCH/PUSCH mapping types (CHATTERJEE: [0063-65]). 

Regarding claims 12-13 and 19-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 5-6, respectively, “apparatus” side with a memory and one or more processors (Seo: FIG.10) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472